VILLANTI, Judge.
The Department of Children and Family Services appeals a final order directing it to pay the grandmother’s attorney’s fees in a foster care proceeding. The Department correctly argues that there was no authority for the award of fees. While we are not unsympathetic to the trial judge’s frustration with the Department’s delay in conducting a home study, it was error for the trial judge to order the fee payment absent a legal basis. See Dep’t of Children & Family Servs. v. J.B., 898 So.2d 980 (Fla. 5th DCA 2005). Accordingly, we reverse and remand with directions to the trial court to strike the fee award.
Reversed and remanded with directions.
FULMER, C.J., and THREADGILL, EDWARD F., Senior Judge, Concur.